UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                       _________________

                                          No. 98-60004
                                        Summary Calendar
                                       _________________

               L. S. NEWSOME,

                                               Petitioner-Appellant,

               versus

               ED LUCAS, Chairman Mississippi Department of Corrections,

                                               Respondent-Appellee.


                           Appeal from the United States District Court
                             for the Southern District of Mississippi
                                   USDC No. 1:95-CV-34-BrG

                                         September 2, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       L. S. Newsome, a Mississippi prisoner, appeals the district court’s denial of his 28 U.S.C. §

2254 petition. Newsome argues that he was denied his constitutional right to a speedy trial. We have

reviewed the arguments in the briefs, the record, and the applicable law and have applied the

balancing test of Barker v. Wingo, 407 U.S. 514, 530 (1972). We hold that, on balance, the State

did not infringe on Newsome’s constitutional right to a speedy trial. The judgment of the district

court denying habeas relief is AFFIRMED.




   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.